ORDER
PER CURIAM.
Defendant Andre Scott appeals from the judgment entered after a jury convicted him of second degree assault in violation of section 565.060, RSMo 1994. The trial court sentenced Defendant as a prior and persistent offender to ten years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons *261for our decision. We affirm the judgment pursuant to Rule 30.25(b).